Mr. Justice Fairchild delivered the opinion of the court. Hubbard being the owner of the Burton place, in Spring Hill, received a letter from Gray, proposing to buy it for three hundred dollars. Hubbard replied that he could have the property, that he had been waiting on another person, to whom he had offered it for four hundred dollars — other letters passed, and conversations were had between the parties upon the subject, but none in which any further agreement of the price to be paid was made; and in the meantime Gray had taken possession of the place. When the agreement came to be perfected by deed and payment, Hubbard understood that he was to have four hundred dollars, and Gray that he was to give three hundred dollars for the property. The negotiation was broken oiT. Gray abandoned his possession of the property, and Hubbard brought his bill for a specific performance of Gray’s contract of purchase at four hundred dollars. As we construe the evidence, Gray never promised to pay four hundred dollars for the property. He wrote to Hubbard offering three hundred for it, Hubbard wrote back that he could have it, and that could only mean, that he could have it for what he proposed to give; and if Hubbard had offered to let another man have it for four hundred dollars, that is no reason why Gray should give one hundred dollars more than he agreed to give. The Circuit Court, sitting in chancery, properly dismissed the bill, and its decree is affirmed.